Judgment, Supreme Court, Suffolk County (James Gowan, J.), entered March 30, 1995, after a nonjury trial, dismissing the complaint as barred by the Statute of Frauds, unanimously affirmed, without costs.
While we agree with plaintiff that the writings he adduces satisfy the Statute of Frauds (see, Fox Co. v Kaufman Org., 74 NY2d 136), we nevertheless affirm on the ground that the contract in issue is illegal, in that it involves a prospective splitting of fees in the operation of an accounting practice without the clients being informed in contravention of the Rules of the Board of Regents (8 NYCRR 29.1 [b] [3]; 29.10 [a] [2]; [b]; see, Hartman v Bell, 137 AD2d 585; Sachs v Saloshin, 138 AD2d 586). Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Tom, JJ.